IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

THOMAS WEATHERLY,
Civil Action

Petitioner, No. 16-3017 (AET)

OPINION
UNITED STATES OF AMERICA.

i

i

|

v. |
i

i
Respondent. i
i

 

THOMPSON, District Judge:
I. INTRODUCTION

This matter comes before the Court on Petitioner Thomas
Weatherly’s (hereinafter, “Petitioner”) motion to vacate, set
aside, or correct his sentence pursuant to 28 U.S.C. § 2255.
(Docket Entry (“D.E.”) 1). Petitioner filed his original pro se
§ 2255 motion on May 26, 2016. (Id.). On Petitioner’s behalf,
the federal public defender filed a § 2255 motion contending
that Petitioner's sentence violates due process. Specifically,
the § 2255 motion argues that, following the decision in Samuel
Johnson v. United States, 135 S. Ct. 2551 (2015) (“Samuel
Johnson"), Petitioner no longer qualifies as an armed career
criminal. (D.E. 4 at 1-2). Respondent united States of America
(“Respondent”) filed an answer (D.E. 10) and corrected answer
(D.E. 14), to which Petitioner filed a reply on January 1, 2017.

(D.E. 15). Respondent also submitted a letter regarding
supplemental authority from the Third Circuit after Petitioner's
§ 2255 motion was fully briefed. (D.E. 16).

Based on the parties' written submissions and the Court's
review of the record, and for the reasons stated herein, the
Court denies Petitioner's motion to vacate his sentence. No
certificate of appealability will issue.

IIT. BACKGROUND

A. Federal Offense And Sentencing History

On August 31, 2005, Trenton police found Petitioner
inebriated in an alleyway with a loaded semi-automatic pistol
tucked in his pants. (United States v. Weatherly, No. 06-00258,
Pre-Sentence Report, at | 10-13; United States v. Weatherly,
No. 06-0258, D.E. 43; United States v. Weatherly, 525 F.3d 265,
267 (3d Cir. 2008}). Given his criminal history, the United
States charged Petitioner with being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1). (No. 06-00258,
D.E. 1). Petitioner’s first trial (No. 06-00258; D.E. 21-25, 28-
35 and 43-46) ended in a mistrial when the jury could not reach
a verdict. (No. 06-00258, D.E. 26). The retrial ended with a
guilty verdict. (No. 06-00258; D.E. 43).

At his December 15, 2006 sentencing, Petitioner argued that
enhancing his sentence on the basis of judicially-found facts
regarding his prior convictions would violate the Sixth

Amendment. (D.E. 14 at 22-23).
The Court rejected Petitioner's request for a variance and
sentenced him to 200 months’ imprisonment (Petitioner's
“Sentence”), which was in the middle of the United States
Sentencing Guidelines advisory range of 188 to 235 months.: (No.
06-00258, D.E. 48; D.E. 14 at 23-24). This Court stated:

Mr. Weatherly’s pre-sentence report
chronicles his history, his offense conduct
for this particular offense which counsel
have noted necessitated two trials here
[I]t's the criminal history of this
defendant that puts the case in a context
whereby a long jail term could be
anticipated. And it is true going through
the defendant's history from a relatively
youthful time in his life there has been one
arrest after another, one conviction after
another, weapons charges, burglary charges,
possession of weapons, ultimately a murder,
drug convictions.
(D.E. 14 at 30).

Challenging his conviction and sentence on direct appeal,
Petitioner asserted that the Armed Career Criminal Act (*ACCA"),
18 U.S.C. § 924(e), was unconstitutional because the jury, not
the United States District Court, should determine whether any
of his prior convictions qualify as “violent felonies” or

“serious drug offenses” under 18 U.S.C. § 924(g) (1). United

States v. Weatherly, 525 F.3d 265, 274 (3d Cir. 2008).

 

1 See United States Sentencing Comm’n. Sentencing Guidelines
Manual, § 4Bl.1 (effective Nov. 1, 2012) (available at
www.ussc.gov/quidelines/archive)).

3
The Third Circuit affirmed his conviction and sentence in a
precedential opinion. Weatherly, 525 F.3d at 274. On October 6,
2008, the Supreme Court denied Weatherly’s petition for a writ
of certiorari. Weatherly v. United States, 555 U.S. 866 (2008).

On May 24, 2016, Petitioner filed his first motion under 28
U.S.C. § 2255. (D.E. 1}. His appointed attorney — the same
counsel who represented him at trial and on direct appeal —
supplemented the § 2255 motion on June 16, 2016. (D.E. 4). The
Motion argues that Petitioner no longer qualifies as an armed
career criminal, following the Samuel Johnson decision. (D.E. 4
at 1-2). Petitioner’s offense and sentencing history pertinent
to his § 2255 motion includes:

Juvenile Offenses: As a juvenile, Petitioner was arrested

 

for breaking and entering, immoral conduct, assault, and injury
to property. He was admitted to Youth Correction on March 31,
1966. (No. 06-00258, Pre-Sentence Report, at 4 31).

Breaking and Entering - 1975 and 1977 Guilty Pleas Under

N.J. Stat. Ann. § 2A:94-1: On August 19, 1974, Petitioner broke

 

into a New Jersey gas station. (Id. at 9 50). On October 18,
1974, Petitioner broke into an apartment in Bellmawr, New Jersey
and stole property. (Id. at 9 52). On April 28, 1977 and
November 17, 1975, he pled guilty to these charges,
respectively. (Id. at 99 51, 53). Petitioner acknowledges that

his breaking and entering convictions were pursuant to N.J.
Stat. Ann. § 2A:94-1, the predecessor statute to N.J. Stat. Ann.
§ 2C:18-2. (D.E. 4 at 6-7).

Assault With A Deadly Weapon -- October 1975 conviction
under California Penal Code § 245(a): Petitioner pled guilty in
the fall of 1975 to assault with a deadly weapon, in violation
of Cal. Penal Code § 245{a). (D.E. 14 at 35-36 and 56-64}. He
was sentenced to three years’ probation, conditioned upon
spending one year in county jail, with 133 days’ jail credit.
(D.E. 14 at 65-79; No. 06-00258, Pre-Sentence Report, at q@ 53).

Atrocious Assault and Battery -- April 1977 conviction
under then-N.J. Stat. Ann. § 2A:90-1 (two counts): Petitioner
pled guilty in April of 1977 to two counts of atrocious assault
and battery, in violation of former N.d. Stat. Ann. § 2A:90-1
(West 1969). (D.E. 14 at 82-87). He received four months’
imprisonment for these convictions, to run concurrently with
another sentence. (Id. at 87).

Murder -- August 1977 conviction under former N.J. Stat.
Ann. §§ 2A:113-1 and 2A:151-5: Almost two months after being
released from prison on August 18, 1977, Petitioner committed
murder by multiple stab wounds to the victim. (D.E. 14 at 88-94;
No. 06-0258, Pre-Sentence Report at 11-12). Petitioner pled
guilty to murder in violation of former N.J. Stat. § 2A:113-1
(count one) and armed murder in violation of former N.J. Stat.

Ann. § 2A:151-5 (count two). He was sentenced on December 22,

 
1977 to 29-30 years’ imprisonment. (D.E. 14 at 93; No. 06-00258,
Pre-Sentence Report, at 9 § 55-56.) .2
III. STANDARD OF REVIEW
Section 2255 provides, in relevant part:

A prisoner in custody under sentence of a

court established by Act of Congress

claiming the right to be released upon the

ground that the sentence was imposed in

violation of the Constitution or laws of the

United States ... may move the court which

imposed the sentence to vacate, set aside or
correct the sentence.

28 U.S.C. § 2255{a}. A district court must hold an evidentiary
hearing on a § 2255 motion unless the “motion and the files and
records of the case conclusively show” that the movant is not
entitled to relief. 28 U.S.C. § 2255(b); see also United States
v. Booth, 432 F.3d 542, 545-46 (3d Cir. 2005).
For the reasons explained below, Petitioner is not entitled
to habeas relief or an evidentiary hearing.
IV. ANALYSIS
Prior to Samuel Johnson, the ACCA provided:
[T]he term “violent felony” means any
crime punishable by imprisonment for a
term exceeding one year, or any act of
juvenile delinquency involving the use or
carrying of a firearm, knife, or
destructive device that would be punishable

by imprisonment for such term if committed
by an adult, that --

 

2 The Statement of Reasons for Sentence identifies Petitioner
both as “Thomas Turner Weatherly” and the Jay Victor Roork alias
he used for his California conviction. {D.E. 14 at 35-36, 94).

6
has as an element the use, attempted use,

or threatened use of physical force

against the person of another; or

is burglary, arson, or extortion, involves

use of explosives, or otherwise involves

conduct that presents a serious potential

risk of physical injury to another.
18 U.S.C. § 924 (e)(2)(B) (emphasis added to pre-Samuel Johnson
“Residual Clause”).

Petitioner argues that his Sentence viclates due process
because none of his prior convictions, except murder, qualify as
ACCA violent felonies after Samuel Johnson. The June 2015 Samuel
Johnson decision heid that the ACCA’s Residual Clause was
unconstitutionally void for vagueness. (D.E. 4 at 2).

Respondent contends that: Petitioner’s § 2255 motion is
procedurally defaulted and untimely; and, in any event, he still
has three qualifying ACCA “violent felony” convictions even

after Samuel Johnson. (D.E. 14).

A. Petitioner’s Claims Are Not Procedurally Defaulted And His
Motion Is Timely Filed.

The Government first contends that this Court should reject
Petitioner’s motion as: (1) procedurally defaulted because he
did not raise his § 2255 motion’s arguments at his sentencing or
on direct review (see D.E. 14 at 6); and (2) untimely in its
reliance on Curtis Johnson v. United States, 559 U.S. 133 (2010)

and Descamps v. United States, 133 S. Ct. 2276 (2013) to arque
that his prior convictions do not qualify as violent felonies
under the ACCA’s elements clause. (D.E. 14 at 6).

The Court disagrees with the Government on both points.

First, procedural default bars a petitioner from bringing a
claim via § 2255 when he could have, but did not, raise his
claims previously, either on direct appeal or in an earlier
habeas petition. Massaro v. United States, 538 U.S. 500, 504
(2003). However, Petitioner did not have a Samuel Johnson claim
that he could have defaulted in the first instance until the
United States Supreme Court declared the Residual Clause
unconstitutional in 2015.3 Thus, the Court rejects the
Government’s procedural default argument. See United States v.
Harris, 205 F. Supp. 3d 651, 659 (M.D. Pa. 2016) (“[A]Jt the time
[he] was sentenced [on December 18, 2006], the [vagueness] claim
does not appear to have been raised in many federal cases
[A]t the time of sentencing, there were only three decisions
from the courts of appeals discussing whether [the Residual

Clause] was unconstitutionally vague ... In these circumstances,

 

3 Petitioner dismisses Respondent's procedural default argument
as “purely academic because the [Glovernment is prepared to
waive all procedural defenses” if Petitioner is no longer ACCA-
sentence eligible. (D.E. 15 at 4; see also D.E. 10 at 8).3 The
Government's conditional waiver is not dispositive of the
procedural default issue. Petitioner could not have procedurally
defaulted his claim based on the 2015 Samuel Johnson ruling
either at his December 15, 2006 sentencing or during his 2008
direct appeal.
Defendant has shown cause for not raising the residual-clause
vagueness claim in his direct appeal as it was not reasonably
available at that time”).

Second, Respondent's untimeliness argument contends that:
(1) Petitioner’s motion relies in part on pre-Samuel Johnson
holdings in Curtis-Johnson’ and Descamps®; and (2) the motion is
thus untimely under 28 U.S.C. § 2255(£)(3)’s one year
limitations period.® The flaw in the Government’s timeliness
argument is that, even if Petitioner had claimed prior to his
2016 § 2255 motion that his past crimes do not meet the ACCA’s
elements clause, any pre-June 26, 2015 effort on his part would
have served no purpose. His challenges would have failed, as his
assault with a deadly weapon and atrocious assault convictions
could have qualified as violent felonies under the Residual
Clause. As a result, any attempts to challenge his Sentence

based on Samuel Johnson would have been fruitless. See, e.g.,

 

* On March 2, 2010, Curtis-Johnson defined “physical force” under
the ACCA’s elements clause to mean “force capable of causing
physical pain or injury to another person.” Curtis-Johnson, 559
U.S. at 140.

5 On June 20, 2013, Descamps reaffirmed the ruling in Taylor v.
United States, 495 U.S. 575, 602 (1990) that courts may not
apply the modified categorical approach to sentencing under the
ACCA when the crime has a single, indivisible set of elements.
Descamps, 133 S. Ct. at 2281-82.

§ Section 2255(f£) (3)’s period runs from “the date on which the
right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized ... and made retroactively
applicable to cases on collateral review." 28 U.S.C. §

2255(f£) (3).
Baptiste v. Att’y Gen., 841 F.3d 601, 606-15 (3d Cir. 2016)
(recklessness-based aggravated assault under New Jersey law is a
crime of violence under the Residual Clause of 18 U.S.C. §
16(b), which is in all relevant respects identical to that used
in the ACCA).

The Government's timeliness and procedural default
arguments are therefore based on faulty premises -- that
Petitioner had a cognizable claim following the 2010 Curtis
Johnson decision, and that he did not need the 2015 Samuel
Johnson decision for his § 2255 motion’s claims to be
cognizable. Petitioner did not have such until Samuel Johnson
declared the Residual Clause unconstitutional. Accordingly,
Petitioner could not have raised his motion’s Samuel Johnson
claims before 2015; thus, he could not procedurally default them
at sentencing or during direct appeal. Likewise, because the
Supreme Court decided Samuel Johnson on June 26, 2015, and
Petitioner filed his § 2255 motion before June 26, 2016, his
motion is not time-barred. See 28 U.S.C. § 2255(f) (3); see also

Welch v. United States, 136 S. Ct. 1257, 1265 (2016).?7

 

7 Furthermore, Descamps on June 20, 2013 reaffirmed Taylor's
ruling as to the modified categorical approach when the crime at
issue has a single, indivisible set of elements. Descamps, 133
S. Ct. at 2281-82. Thus, § 2255(f£) (3)‘s one year limitations
period -- applicable to claims arising from “newly recognized”
rights -- would not apply to claims in Petitioner’s motion
arising from Descamps.

10
Petitioner’s motion is neither time-barred nor procedurally

defaulted.

B. Petitioner's Prior Convictions For Murder, Assault With A
Deadly Weapon, And Atrocious Assault and Battery Qualify As
Predicate Offenses Under The ACCA
1. Petitioner’s Samuel Johnson Claim
Under the ACCA, any person convicted of a violation of §

922(qg)® -- who has previously received at least three convictions
for a violent felony or a serious drug offense or both -- is
deemed an armed career offender subject to harsher punishments,
including at least 15 years’ imprisonment. 18 U.S.C. §

924 (e) (1).

Petitioner argues that, following Samuel Johnson, his state
convictions for atrocious assault and battery, burglary, and
breaking and entering no longer constitute violent felonies that
trigger the ACCA. (D.E. 4 at 2, 7).

2. Offenses Constituting “Violent Felonies” Under The ACCA

Under the ACCA, a violent felony is defined as “any crime
punishable by imprisonment for a term exceeding one year” that
either “(i) has as an element the use, attempted use, or
threatened use of physical force against the person of another
{[‘Elements Clause’]; or (ii) is burglary, arson, or extortion,

involves use of explosives, or otherwise involves conduct that

 

8 As noted supra, Petitioner was found guilty and sentenced under
28 U.S.C. § 922 in December 2006. (No. 06-00258, D.E. 48).

11
presents a serious potential risk of physical injury to another”
(‘Enumerated Offenses Clause’].”" 18 U.S.C. § 924{(e) (2) (B) (i)-
(11). After Samuel Johnson, a crime qualifies as an ACCA violent
felony and triggers its minimum sentence provisions if the crime
either: {1) is one of the four listed offenses in the Enumerated
Offenses Clause, 18 U.S.C. § 924{e) (2) (B) (ii); or (2) fits the
Elements Clause’s definition, by including the specific element
of the “use, attempted use, or threatened use of physical force
against the person of another,” 18 U.S.C. § 924(e) (2) (B) (i).
See, e.g., Nelson v. United States, No. 16-3409, 2017 WL 150242,
at *3 (D.N.J. Jan. 12, 2017).

Petitioner acknowledges that his 1977 murder conviction in
violation of N.J. Stat. Ann. § 2A:113-1 qualifies as an ACCA
violent felony. (D.E. 4 at 2; D.E. 15 at 2). This Court agrees
that this conviction constitutes an ACCA predicate offense.

Therefore, Petitioner has ACCA armed career criminal status
if any two of his other prior convictions satisfy either the
Elements Clause or Enumerated Offenses Clause. As explained
below, Petitioner's (1) assault with a deadly weapon and (2)
atrocious assault and battery convictions qualify him for such
status.

a. Assault With A Deadly Weapon
Assault with a deadly weapon (“AWDW") is not a listed

offense in the Enumerated Offenses Clause. 18 U.S.C. §

12
924 (e) (2) (B) (11). Accordingly, this Court must consider whether
Petitioner's 1975 AWDW conviction under California law (No. 06-
00258, Pre-Sentence Report, at § 53) is categorically a violent
felony under the ACCA’s Elements Clause.
At the time of Petitioner’s AWDW conviction, the governing

California statute read in pertinent part:

Every person who commits an assault upon the

person of another with a deadly weapon or

instrument or by any means of force likely

to produce great bodily injury is punishable

by imprisonment in the state prison for six

months to life®, or in a county jail not

exceeding one year, or by fine not exceeding

five thousand ($5,000), or by both such fine

and imprisonment.
Cal. Penal Code § 245(a) (West 1975). Section 245({2) lists
elements in the alternative, thereby defining multiple crimes
and thus rendering the statute “divisible.” Using the modified
categorical approach, this Court must determine which of the

alternative elements was integral to Petitioner’s AWDW

conviction.

 

§ The maximum term of imprisonment under § 245(a) was life,
bringing a conviction under that statute within ACCA’s
requirement that a “violent felony” crime be punishable by
imprisonment for a term exceeding one year. 18 U.S.C. §

924(e) (2) (B). If Petitioner wished to show that his California
conviction was for only a misdemeanor, he has the burdens of
proof and persuasion. See United States v. Eakman, 378 F.3d 294,
302 (3d Cir. 2004) and United States v. Hollis, 569 F.2d 199,
205 {3d Cir. 1977). That is, he must show that his California
conviction was for only a misdemeanor under § 924(a). He has not
met either burden.

13
The modified categorical approach allows this Court to
“consult a limited class of [extra-statutory] documents (such as
indictments, jury instructions, or plea agreement and colloquy)
to determine which alternative formed the basis of the
defendant's prior conviction.” Mathis v. United States, 136 §.
Ct. 2243, 2247 (2016); Descamps, 570 U.S. at 257. The modified
categorical approach permits courts “to consult, for example,
the charging document, written plea agreement, transcript of
plea colloquy, and any explicit factual finding by the trial
judge to which the defendant assented.” United States v. Brown,
765 F.3d 185, 191 (3d Cir. 2014) (citing Shepard v. United
States, 544 U.S. 13, 16 (2005) (emphasis added)). See also

Almanza v. Attorney Gen. of the United States, 723 F. App’x 129,

133 (3d Cir. 2018) (“we look to a limited class of [extra-
statutory] documents[,] for example, the indictment, jury
instructions, or plea agreement and colloquy ...”) (emphasis

added); United States v. Kennedy, 881 F.3d 14, 23 (lst Cir.
2018) {under the modified categorical approach, courts are
“looking for something that resembles what we would find in a
charging document or jury verdict in a tried case ... The [plea]
colloquy [is] relevant because it could very well reflect not
just the facts of the defendant’s conduct, but also that he was
charged with and pled to a particular version of the offense

-“) (velying on Shepard, 544 U.S. at 20).

14
The October 27, 1975 plea colloquy transcript in this case
shows that the State of California “accused [Petitioner] of
assault with a deadly weapon. The basis of [the charge] [wa]s
that ... [Petitioner] used a knife upon John Quinn, stabbing him
in the back.” (D.E. 10 at 58 ("Plea Transcript”)). Petitioner
“enter[ed] a plea of guilty to the charge of assault with a
deadly weapon, as charged." (Id. at 58, 62) (emphasis added).
Petitioner acknowledged understanding that the charge “allege [d]
on or about the 9th day of July, 1975, [he] committed an assault
with a deadly weapon upon John Quinn.” (Id. at 59).

As the Plea Transcript indicates that California charged
Petitioner with “stabbing” John Quinn with “a knife” (D.E. 10 at
58), § 245(a)’s two elements that were integral to Petitioner's
AWDW conviction are: (1) a defendant’s assault upon the person
of another (2) with a deadly weapon. When a defendant used a
knife in this manner upon another person, California considered
it a deadly weapon under that prior version of § 245(a).19

The Court is aware that, at Petitioner’s plea hearing, the
Honorable Raymond Choate referred to “some probability or

possibility that you might not have done this, that someone else

 

10 See Hockenberry v. United States, 422 F.2d 171, 173 (9th Cir.
1970) (“A knife is both a ‘deadly weapon’ (Pen. C. § 245) anda
‘dangerous weapon’ (18 U.S.C. § 113(c))"); People v. Doyle, 328
P.2d 158, 162 (Cal. 1st Dist. Ct. App. July 16, 1958) (a knife
used to commit a violent injury upon another person is a “deadly
weapon” within § 245(a) of California’s AWDW statute).

15
did it, and that you were simply aiding and abetting, not
knowing that, as a matter of fact, it would be an assault with a
knife.” (D.E. 10 at 58). However, Judge Choate made this
statement in the context of considering whether Petitioner’s
case warranted imprisonment or probation. (Id. (“Counsel has
persuaded me that this is not a State Prison case for the
following reasons ...”)). Regardless of this particular
statement by Judge Choate in this context, the Plea Transcript’s
Salient points for purposes of modified categorical approach
are: California charged Petitioner under § 245(a})’s “with a
deadly weapon” element; and Petitioner entered a guilty plea on
that charge. (Id. at 58, 62 (“the People ... allege[] ... that
you used a knife upon John Quinn”).) Judge Choate’s statement
about the “probability or possibility” of aiding and abetting
liability is not determinative of the relevant issue before this
Court -- i.e., which one of § 245(a}’s alternative elements was
integral to Petitioner AWDW conviction. The answer to that
question is: “with a deadly weapon.” See Cal. Penal Code §
245(a).

Having made that determination, this Court now proceeds as
it would under the categorical approach. That analysis “calls
for a comparison of ‘the elements of the statute forming the
basis of the defendant's conviction’ with the definition of

crime of violence ... In the context of determining whether a

16
conviction is a crime of violence, we ask whether ‘the use or
threat of physical force [against the person of another}]’ is an
element of the offense.” United States v. Chapman, 866 F.3d 129,
133-34 (3d Cir. 2017), cert. denied, 138 S. Ct. 1582 (2018)
{citing Descamps, 133 S. Ct. at 2281, and United States v.
Brown, 765 F.3d 185 (3d Cir. 2014)). Federal courts have
expressly held that, for purposes of the ACCA'’s Elements Clause,
§ 245(a) has as an element the use, attempted use, or threatened
use of violent physical force. See United States v. Grajeda, 581
F.3d 1186, 1197 (9th Cir. 2009)!1 (relying on United States v.
Heron-Salinas, 566 F.3d 898 (9th Cir 2009}}; United States v.
Vasquez-Gonzalez, 901 F.3d 1060, 1066 (9th Cir. 2018) {citing
Grajeda); United States v. Guizar-Rodriguez, 900 F.3d 1044, 1046

(9th Cir. 2018) (citing Grajeda, 581 F.3d at 1992); United

 

11 When assessing whether an offense has as an element the use,
attempted use, or threatened use of violent physical force,
courts use ACCA precedent and United States Sentencing
Guidelines precedent interchangeably. See, e.g., United States
v. Abdullah, 905 F.3d 739, 747 n.11 (3d Cir. 2018) (“The Armed
Career Criminal Act's definition of ‘violent felony’ is
sufficiently similar to the guidelines' definition of ‘crime of
violence’ that interpretations of one are generally applicable
to the other”) (citing Chapman, 866 F.3d at 132 n.3 (3d Cir.
2017) and Grajeda, 577 F.3d at 511); United States v. Hopkins,
577 F.3d 507, 511 (3d Cir. 2009) (“the definition of a violent
felony under” ACCA “is sufficiently similar to the definition of
a crime of violence under the Sentencing Guidelines that
authority interpreting one is generally applied to the other”)
(footnote omitted).

17
States v. Jimenez-Arzate, 781 F.3d 1062, 1064-65 (9th Cir. 2015)
(per curiam) .

For these reasons, this Court holds that Petitioner’s 1975
AWDW conviction in violation of Cal. Pen. Code § 245 (a)
qualifies as a predicate “violent felony” offense under the
ACCA's Elements Clause. Petitioner has failed to show that his
AWDW conviction does not qualify under the Elements Clause, and
so he has not met his burden!* of proving that his sentence
implicated the unconstitutional Residual Clause of the ACCA.13
Accordingly, Petitioner's AWDW conviction is a predicate violent

felony offense under the ACCA.

 

i2 Petitioner argues that his burden is “to show only that the
sentencing judge may have used the [R]esidual [C]lause.” (D.E.

15 at 3). His argument is unavailing. The law in this
jurisdiction suggests otherwise. See United States v. Peppers,
899 F.3d 211, 235 (3d Cir. 2018) (“Peppers has the burden of
proving the merits of his Johnson claim, which means he bears
the burden of demonstrating that his sentence implicated the
[Rlesidual [C]Jlause of the ACCA .. [A]lthough Peppers’s burglary
conviction cannot qualify as a predicate offense under the
enumerated offenses clause of the ACCA, we conclude that Peppers
has not met his burden of proving that he was necessarily
sentenced under the unconstitutional residual clause of the ACCA
because he failed to show that the burglary conviction does not
qualify under the elements clause”) (emphasis added). In any
event, the sentencing transcript is silent as to the Residual
Clause, as Petitioner acknowledges. (D.E. 15 at 3). Furthermore,
Petitioner has not presented any meritorious arguments ruling
out AWDW as a predicate offense under the Elements Clause.

13 Petitioner does not argue that his AWDW conviction fails to meet
the ACCA’s parameters for a “violent felony” predicate offense.
(See D.E. 15 at 2, 4-6) (addressing only Petitioner’s atrocious
assault and battery conviction and burglary conviction).

18
b. Atrocious Assault & Battery
Atrocious assault and battery (“AA&B”) is not a listed
offense in the Enumerated Offenses Clause. 18 U.S.C. §
924(e) (2) (B) (ii). This Court must consider whether Petitioner's
1977 AA&B conviction (D.E. 14 at 82-87) is categorically a
violent felony under the Elements Clause. Under that provision,
any crime that “has as an element the use, attempted use, or
threatened use of physical force against the person of another”
qualifies as a violent felony. Peppers, 899 F.3d at 231 (quoting
18 U.S.C. § 924(e) (2) (B) (i)).
At the time of Petitioner's AA&B conviction, the governing
New Jersey statute read, in pertinent part:
Any person who commits an atrocious assault
and battery by maiming or wounding another is
guilty of a high misdemeanor.
State v. Crumédy, 364 A.2d 546, 548 (N.J. Super. Ct. App. Div.
1976) (quoting N.J. Stat. Ann. § 2A:90-1 (West 1969)).™
When a statute is indivisible (i.e., it sets forth one set
of elements that define one unlawful act) and “has as an element

the use, attempted use, or threatened use of physical force

against the person of another,” it qualifies as a violent

 

14 Although atrocious assault and battery was a “high
misdemeanor” at the time, it carried a maximum sentence of seven
years’ imprisonment, State v. Moran, 372 A.2d 1092, 1092-93
(N.J. 1977), making it a felony for ACCA purposes. 18 U.S.C. §
924(e)(2)(B) (defining “felony” to mean “any crime punishable by
imprisonment for a term exceeding one year ...").

19
felony. 18 U.S.C. § 924 (e) (2) (B) (i).

New Jersey state courts have interpreted § 2A:90-1 to
proscribe one unlawful act -- “an assault and battery that is
savagely brutal or outrageously or inhumanly cruel or violent.”
State v. Edwards, 146 A.2d 209, 211-12 (N.J. 1958) (emphasis
added) (quoting State v. Capawanna, 193 A. 902, 904 (N.J. 1937),
aff'd 196 A.679 {E. & A. 1938)). Accord State v. Zelichowski,
245 A.2d 351, 355 (N.J. 1968); State v. Boening, 165 A.2d 203,
206-07 (N.J. Super. Ct. 1960).

New Jersey courts have also interpreted § 2A:90-1 to mean
that “(t]he physical injury suffered must plainly come within
the definitive term ‘maiming or wounding,’ the very essence of
the high misdemeanor classified as atrocious assault and
battery.” Edwards, 146 A.2d at 213 (emphasis added).

Therefore, indivisible § 2A:90-1's proscribed offense has
as an element the “intentional employment of something capable
of causing physical pain or injury to another person.” The Third
Circuit has determined this qualifies as an offense that has as
an element “the use, attempted use, or threatened use of violent
physical force.” United States v. Chapman, 866 F.3d 129, 134 (3d
Cir. 2017) (emphasis added) (citing Descamps, 133 S. Ct. at
2283), cert. denied, 138 S. Ct. 1582 (2018). In Chapman, the
Third Circuit held that an offense with an element of

intentionally causing, or threatening to cause, physical

20
injuries qualifies as an offense that has as an element the use,
attempted use, or threatened use of violent physical force. Id.
at 133-36 and n.8. Under the law of Chapman, Petitioner's
conviction under New Jersey's AA&B statute -- which criminalized
“intentional wounding or maiming through a ‘savagely brutal’
attack”?5 -- is therefore a violent felony under the ACCA’s
Elements Clause. The broad range of conduct encompassed by §
2A:90-1 had “as an element the use ... of physical force against
the person of another.” Id. at 135, 138, 145 {citations
omitted). Violent physical force capable of causing physical
pain or injury to another person is precisely what New Jersey
cases required to violate § 2A:90-1. This brings Petitioner's §
2A:90-1 conviction within the ACCA’s Elements Clause. See also
United States v. Castleman, 572 U.S. 157, 169, 170 (2014)
(“(T] he knowing or intentional causation of bodily injury
necessarily involves the use of physical force ... It is
impossible to cause bodily injury without applying force ..."”).
Petitioner argues that § 2A:90-1 “couch[es] the definition
fof AA&B)] in the disjunctive.” (D.E. 15 at 6). His contention is
Mistaken. Whether a person committed AA&B by maiming “or” by

wounding (see D.E. 4 at 5 (citing Crumedy)), the salient point

 

15 Zelichowski, 245 A.2d 351, 355 (N.J. 1968) (citing Edwards,
146 A.2d 209); State v. Chiarello, 174 A.2d 506 (N.J. Super. Ct.
App. Div. 1961); and N.J. Stat. Ann. § 2A:90-1.

21
is that both maiming and wounding require the use or threat of
physical force against another person. That is what matters for
Elements Clause analysis. See, e.g., Edwards, 146 A.2d at 212
(“{T]he word ‘wounding,’ under these circumstances, should not
be given a strained or technical meaning but should be
interpreted according to its plain, obvious import, as the word
is commonly employed ... To warrant a conviction of [AA&B], the
injuries inflicted need not be permanent but they must
nevertheless be substantial rather than superficial and should
be considered in conjunction with the character of the assault
made”). Section 2A:90-1 criminalizes the single unlawful act of
assault and battery. The interpretive case law's disjunctive
language of “savagely brutal or outrageously or inhumanly cruel
or violent” refers to the nature of the assault and battery
covered by the state statute. The disjunctive language does not
define more than one unlawful act or more than one way to commit
the proscribed conduct. (Cf. D.E. 15 at 5-6 (erroneously
suggesting “multiple methods for violating the same statute”)) .
A defendant has to commit “more than [simply] an unwarranted
assault” to violate § 2A:90-1. Crumedy, 364 A.2d at 548-49.
Under the New Jersey statute, “the nature of the attack is
of paramount importance." Edwards, 146 A.2d at 212. New Jersey
courts have exhibited “judicial construction of the statute in a

realistic rather than literal manner so as to encompass a severe

22
physical beating within the statutory language.” State v.
Crumedy, 364 A.2d 546, 548 (N.J. Super. Ct. 1976) (citing State
v. Riley, 145 A.2d 601, 607 (N.J. 1958), app. dism. and cert.
den. 359 U.S. 313, cert. den., 361 U.S. 879 (1959)).
“Significantly, the [Riley] court noted: ‘It would be
impracticable to endeavor to spell out a precise rule which
would, in futuro, automatically decipher the difference on all
occasions between simple assault and battery and atrocious
assault and battery no matter what the facts might be.'” Id.
(citing Riley, 145 A.2d at 607).

In short, the disjunctive language upon which Petitioner
focuses (D.E. 15 at 5-6) gives meaning to the singular conduct
proscribed by “the amorphous language of ‘atrocious assault and
battery.’"” Crumedy, 364 A.2d at 549. That is, the terms
“savagely brutal,” “outrageously or inhumanely cruel,” and
“outrageously or inhumanely violent” inform the concept of the
nature of § 2A:90-1’s aggravated assaults. Those assaults are
different than simple assault and battery covered by other
statutory codifications. See State v. Maier, 99 A.2d 21, 23
(N.J. 1953)). Section 2A:90-1's disjunctive terms do not create
different unlawful acts or create multiple ways of violating the
statute. See State v. Capawanna, 193 A. 902, 903 (N.J. 1937),
aff'd 196 A.679 (N.J. 1938) (“It should also be noticed in

passing that the statutory provision is in the disjunctive so

23
that any grave or cruel assault and battery may be atrocious
which results in the maiming or wounding of another”); Tiberi v.
Petrella, 159 A.2d 439, 442 (N.J. Super. Ct. 1960) (“The obvious
purpose of the statute was to categorize such offenses as
aggravated assaults and thus to distinguish the degree of
criminality involved from that of the simple assault which is
now punishable as disorderly conduct”).

The Court notes that Petitioner also contends his AA&B
conviction does not categoricaliy require enough force to
Satisfy Curtis Johnson. (D.E. 14 at 7). However, the controlling
law in this jurisdiction directly holds to the contrary (see
Chapman, 866 F.3d 133-34 (no “minimum quantum of force [is]
necessary to satisfy [Curtis] Johnson's definition of ‘physical
force'"). Furthermore, Petitioner’s insufficient-force
contention is at odds with New Jersey cases interpreting §
2A:90-1. See State v. Crumedy, 364 A.2d 546, 548 (N.J. Super.
Ct. 1976) (§ 2A:90-1 “connote[s] more than an unwarranted
assault”).

Also worth noting is the fact that New Jersey’s AA&B
statute does not share the same requisite-force issues that the
Curtis Johnson Court identified with Florida's battery statute.
Florida's law proscribed the merest touching, which is
insufficient to meet the Elements Clause’s “physical force”

requirement. Conversely, New Jersey’s AA&B statute was

24
“interpreted [by New Jersey courts] in broad terms to connote
more than an unwarranted assault accompanied by a battery or a
touching.” Crumedy, 364 A.2d at 548. Thus, Curtis Johnson does
not disqualify a § 2A:90-1 conviction from constituting an ACCA
predicate offense.

Petitioner’s AA&B conviction is an ACCA predicate offense.

3. Petitioner Has Three Requisite Offenses Constituting
“Violent Felonies” Under The ACCA

Petitioner's prior murder conviction, AWDW conviction, and
AA&B conviction are “violent felony” predicate offenses,
qualifying him as an ACCA armed career offender subject to at
least 15 years’ imprisonment. 18 U.S.C. § 924(e) (1). Given that
these convictions constitute the three requisite ACCA prior
“violent felonies,” the parties’ arguments concerning his 1994
burglary conviction (see D.E. 14 at 17; D.E. 6 at 15) do not
warrant discussion in this Opinion. (D.E. 14 at 17).

For these reasons, the Court denies his § 2255 motion.

C. Certificate Of Appealability

An appeal may not be taken to the court of appeals from a
final order in a § 2255 proceeding unless a judge issues a
certificate of appealability on the ground that “the applicant
has made a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c) (2). This Court denies a certificate

of appealability because jurists of reason would not find it
debatable that Petitioner has not made a substantial showing of
the denial of a constitutional right.
D. Conclusion
For the reasons stated above, the Court dismisses with
prejudice Petitioner's Motion to Vacate, Correct, or Set Aside
his sentence. The motion lacks merit under 28 U.S.C. § 2255{(a).
No certificate of appealability shall issue. An accompanying

Order will be entered.

DATED: , 2019 (how Mem

ANNE E. THOMPSON
U.S. District Judge

26
